Title: John Trumbull to Thomas Jefferson, 23 October 1818
From: Trumbull, John
To: Jefferson, Thomas


            
              Dear Sir
              New York
Octo 23d 1818
            
            I have the Satisfaction to acquaint you that my painting of the Declaration of Independance is finished (as far as it can be, until I see it in its place at the Capitol)—and, with permission of the President, is now publicly exhibiting in this City:—It has excited some attention, and has drawn forth one Criticism of so malignant a Character that I felt it necessary immediately to reply to it:—and as in my reply I have taken the liberty of using your name, & referring to your ancient friendship, and the interest which you from its origin took in this work, I have thought it my duty to enclose to you both the criticism and reply.   fully persuaded that you will forgive the liberty which I have taken, in consideration that the poison required an instant antidote; & if suffered to operate until I could have obtained your permission, its effects might have proved dangerous to the reputation of the work
            I hope that you, and all your Family enjoy & will long enjoy, Health and all Happiness
            
              I am Dr Sir Your much obliged & grateful
              Jno Trumbull
            
          